Birdsong, Presiding Judge.
Dennis Day appeals his conviction of burglary. He asserts the general grounds for appeal. Held:
Although Day denies committing the burglary, the record shows he was in the victim’s home the day before it was burglarized, the victim’s next-door neighbor identified Day as the person she saw tak*609ing items from the home and putting them in a truck, and the victim testified that on the date in question her home was broken into and several items were stolen or destroyed. This evidence is sufficient to support Day’s conviction.
Decided May 5, 1993.
Gwyn P. Newsom, for appellant.
Douglas C. Pullen, District Attorney, for appellee.
On appeal the evidence must be viewed in the light most favorable to the verdict, appellant no longer enjoys the presumption of innocence, and appellate courts determine the sufficiency of the evidence and not its weight. Grant v. State, 195 Ga. App. 463 (393 SE2d 737). Further, we do not speculate which evidence the jury chose to believe or disbelieve. Mills v. State, 137 Ga. App. 305, 306 (223 SE2d 498). Therefore, having reviewed the evidence in that manner, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Witherspoon v. State, 262 Ga. 2 (412 SE2d 829).

Judgment affirmed.


Pope, C. J., and Andrews, J., concur.